Citation Nr: 0006947	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-13 668	)	DATE           
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for disability 
manifested by high liver enzymes.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1975 to July 
1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for hypertension and for a disability 
manifested by high enzymes.  The Board remanded these claims 
in April 1999.  The requested development has been 
accomplished, and the case has been returned to the Board for 
further appellate review. 


FINDINGS OF FACT

1.  There is evidence of hypertensive diastolic and systolic 
readings in service and immediately following service and a 
current diagnosis of hypertension.  Current hypertension is 
related to inservice hypertensive readings.

2.  Elevated liver enzymes is not a disability due to disease 
or injury for VA purposes.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for a disability 
manifested by high liver enzymes is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for hypertension may be granted if manifest to a compensable 
degree within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (19 92); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  With a "chronic disease," such as 
hypertension, service connection is warranted when the 
disease is manifested to a compensable degree within one year 
following service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records reveal numerous blood pressure 
readings.  The Board does not find it necessary to report all 
the blood pressure readings; however, it will report the 
readings that revealed hypertensive diastolic and systolic 
readings.  The elevated blood pressure readings and the 
respective date that such reading was shown are as follows:

September 1979		130/90 
(diastolic/systolic)
October 1979			110/90
April 1982			134/104
July 1982			136/90
August 1982			136/90
January 1984			110/88
January 1987			124/90
October 1987			140/105
December 1987		120/86
August 1993			150/90
September 1993		140/100
March 1995			166/90
July 1995			161/97
January 1997			140/92
June 1997			132/90

Additionally, the service medical records reveal a long 
history of elevated liver enzymes of unknown etiology.  

The appellant underwent a VA examination in September 1997.  
The VA examiner noted that the blood pressure was elevated.  
The VA examiner stated that the diastolic pressure never 
dropped below 105 with maximum of 110, recumbent, and that 
systolic pressure was around 140 all the time, sitting.  The 
diagnosis was essential hypertension, labile.  The appellant 
underwent a hepatitis screening in August 1998, which was 
negative.  

The appellant had a hearing before this Board Member in 
January 1999.  The appellant stated that he was being treated 
for hypertension with medication and that it had helped lower 
his blood pressure.  The appellant stated that he was still 
being evaluated for a determination as to what was causing 
the elevated liver enzymes.  He stated that he had had a 
liver biopsy done while in service, which came back negative.

VA outpatient treatment records dated in 1998 and 1999 
reflect elevated diastolic blood pressures, and assessments 
of hypertension beginning in January 1998.

The appellant underwent a VA examination in July 1999.  The 
appellant reported that the increased liver enzymes had been 
followed since 1994.  He stated that he had had a liver 
biopsy at that time, which was benign.  The VA examiner 
stated that the appellant's liver function tests had been 
generally a hepatocellular profile, but now had elevated 
total bilirubin.  The VA examiner stated that hepatitis C had 
been negative and that his hepatitis screens had been 
negative in the past.  The VA examiner noted that iron and 
ferritin had been normal.  Examination of the abdomen did not 
reveal hepatosplenomegaly.  The impression was abnormal liver 
function tests with elevated bilirubin.  The VA examiner 
stated that the appellant had had a history of a renal cyst, 
but that there was no liver dysfunction or abnormalities or 
gallstones.  A CT scan of the abdomen revealed an 
unremarkable liver.

I.  Hypertension

After having reviewed the evidence of record, the Board finds 
that the evidence supports service connection for 
hypertension.  The appellant exhibited intermittently 
elevated blood pressure readings beginning in service, 
continuing in the months after service and culminating with a 
diagnosis of hypertension within one year of service 
separation.  The Board finds that such diagnosis cannot be 
disassociated with the hypertensive readings in service and 
immediately following service and that service connection for 
hypertension is warranted.

II.  Disability manifested by high liver enzymes

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for high 
liver enzymes is not well grounded.  Although it was noted 
during service and post service by medical professionals, 
high liver enzymes is not a disability due to disease or 
injury for VA purposes.  Service connection is warranted for 
a "[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . ."  38 U.S.C.A. §§ 1110, 1131.  It was noted that 
the appellant had not tested positive for hepatitis C.  
Additionally, a biopsy of his liver done during service was 
negative, as was a post-service CT scan of the liver.  In 
short, the medical evidence does not show that he suffers 
from chronic disability manifested by elevated liver enzymes.  
Findings that the appellant has high liver enzymes of unknown 
etiology does not establish that there is a disability 
resulting from an injury or a disease.  See id.  Absent a 
disease or injury, service connection may not be granted and 
thus the claim for service connection for disability 
manifested by high liver enzymes is not well grounded and 
must be denied.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in July 1998 and a supplemental 
statement of the case in September 1999.  Additionally, the 
Board remanded the claim for an attempt to determine what the 
cause was for the elevated liver enzymes, but to no avail.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


ORDER

Service connection for hypertension is granted.

Service connection for a disability manifested by high liver 
enzymes is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

